Title: To Benjamin Franklin from Tristram Dalton, 11 October 1779
From: Dalton, Tristram
To: Franklin, Benjamin


SirNewburyport October 11th. 1779
Although triplicates of the enclosed have been forwarded to France, yet, dubious if either Set have reached your Hands, I beg Leave, by so good an Opportunity as the French Frigate, to trouble you with opening these—and, if nothing respecting the withinmentioned Loss is already done, to renew my Request in Behalf of the Owners—again asking your Excuse for this Interruption I remain with the utmost Deference and Respect, Sir Your most huml Servant
Tristram Dalton
Honbe. Benjamin Franklin Esqre
 
Addressed: Honble. Benjamin Franklin Esqe / Minister Plenipotentiary of / the United States of North America / At / Versailles
Endorsed: Papers relating to the Fairplay Capt. Giddins Tristram Dalton Esq
